Exhibit 10.1

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This First Amendment to Employment Agreement (this “Amendment”) is made and
entered as of this 11th day of November, 2014,  (the “Amendment Effective Date”)
by and between Pioneer Power Solutions, Inc., a Delaware corporation (the
“Company”), and Nathan J. Mazurek  (the “Executive”) for purposes of amending
that certain Employment Agreement, dated as of March 30, 2012, by and between
the Company and the Executive (the “Agreement”).  Terms used in this Amendment
with initial capital letters that are not otherwise defined herein shall have
the meanings ascribed to such terms in the Agreement.

 

WHEREAS,  the Term under the Agreement is scheduled to expire on March 30, 2015
and the Company and the Executive desire to extend the Term to March 30, 2018,
 unless terminated earlier in accordance with Article II of the Agreement;

 

WHEREAS,  in connection with such extension of the Term, the Company and the
Executive desire to adjust the Executive’s base salary as set forth in this
Amendment;  and

 

WHEREAS,  Section 5.08 of the Agreement provides that the parties to the
Agreement may amend the Agreement in a writing signed by the parties.

   

NOW THEREFORE, pursuant to Section 5.08 of the Agreement, and for good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
Company and the Executive agree as follows:

 

1.The first sentence of Section 1.04 of the Agreement is hereby amended as of
the Amendment Effective Date by deleting said sentence in its entirety and
substituting in lieu thereof the following sentence: 

 

“The term of the Executive’s employment under this Agreement shall begin on
April 1, 2012 (the “Effective Date”) and shall continue in effect through March
31, 2018 (the “Term”).”

 

2.Section 1.05 of the Agreement is hereby amended as of the Amendment Effective
Date by deleting said section in its entirety and substituting in lieu thereof
the following new Section 1.05: 

 

“Base Salary.  The Company shall pay the Executive an annual base salary, less
applicable payroll deductions and tax withholdings (the “Base Salary”) for all
services rendered by the Executive under this Agreement of (i) $410,000, for the
period beginning on the Amendment Effective Date and ending on December 31,
2015; (ii) $425,000, for the period beginning on January 1, 2016 and ending on
December 31, 2016; and (iii) $440,000, for the period beginning on January 1,
2017 and ending on the last day of the Term.  The Company shall pay the Base
Salary in accordance with the normal payroll policies of the Company.”

 

3.Except as expressly amended by this Amendment, the Agreement shall continue in
full force and effect in accordance with the provisions thereof.

 

4.In the event of a conflict between the Agreement and this Amendment, this
Amendment shall govern.

 

 [Remainder of Page Intentionally Left Blank.  Signature Page Follows.]





 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Amendment
Effective Date.

 

THE COMPANY:

 

 

 

 

 

 

PIONEER POWER SOLUTIONS, INC.

 

 

/s/ Andrew Minkow

Andrew Minkow

Chief Financial Officer

EXECUTIVE:

 

/s/ Nathan J. Mazurek

Nathan J. Mazurek

 



 

--------------------------------------------------------------------------------